DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "predominantly" in claim 1, lines 14, 16 and 18, is a relative term which renders the claim indefinite.  The term "predominantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, examiner considers the term to mean more than 50%.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Salters et al., WO 2014/188347 in view of Frankiewicz et al., US 2012/063160 and further in view of Wortman et al., WO 9527919.
Regarding claims 1-4, 7, 10, 11 and 16, Salters teaches a vessel comprising a light emitting arrangement arranged and configured to realize anti-fouling of a protected surface (p. 2, lines 1-11) to be immersed, at least during a part of the lifetime thereof, in a fouling liquid containing biofouling organisms (id), the light emitting arrangement comprising: an optical medium (5) and a light source (3) for emitting anti-fouling light, the optical medium comprising material that is configured to allow at least part of the anti-fouling light to distribute through the optical medium (see Figure 7), wherein the optical medium comprises an emission surface (see Figure 7) for emitting the anti-fouling light in a direction away from the protected surface (id) when the light emitting arrangement is in an operational position with respect 
However, in the same field of endeavor, Frankiewicz teaches specular reflection may occur near the light source due to the shape of the light coupler (12).  As demonstrated in Figure 1, the specular reflection happens in the near light entrance section of the optical medium (i.e., section 12).  Further, in the same field of endeavor, Wortman teaches that a mirror may be formed at the light entrance section of the optical medium in order to achieve specular reflection for light which is not propagated initially through TIR (p. 11, lines 18-19).  Further, it would have been obvious for one of ordinary skill in the art at the time of filing that providing 3 zones, specular reflection, TIR and emission/scattering, would ensure optimal emission characteristics from the optical medium of the Salters device.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize well known light propagation principles to design an appropriate optical medium for the desired anti-fouling device as claimed.
Regarding claim 5, Salters further teaches the second zone back surface is provided with a low index layer (p. 12, 1st paragraph).
Regarding claim 6, Salters further teaches the third zone back surface of the optical medium is at least partially covered by a scattering layer facing the back surface (Figure 7 and related text). 
Regarding claim 8, it is the position of the examiner that, lacking criticality and unexpected results, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide the light source at any given height on the entrance edge of the optical medium based on well-known light propagation principles in order to ensure optimal light propagation through the medium.
Regarding claim 9, Salters further teaches the light source emits more than 50% of the light directly toward the back surface of the optical medium in the first zone (Figure 7).
Regarding claim 12, Salters further teaches wherein the optical medium is in the form of a slab
Regarding claim 13, Salters further teaches wherein the light source is adapted to emit ultraviolet light, and wherein optionally the optical medium comprises ultraviolet transparent silicone (Abstract).
Regarding claim 14, Salters further teaches comprising a single optical medium and a plurality of light sources embedded in the optical medium, wherein the light emitting arrangement comprises a plurality of groups of the first zone, the second zone and the third zone, and wherein each of the light sources is associated with one of the groups (Figures 7 and 10).
Regarding claim 15, Salters further teaches wherein the light sources are arranged in a series of parallel connections in a grid, optionally a grid having a chicken-wire structure (Figure 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875